DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 through 6, in the reply filed on April 12, 2022 is acknowledged.
Claim 7 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 12, 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the content includes phrases that can be implied (e.g. “…are disclosed”, line 2, page 18 of specification) and is not directed to a process (e.g. the steps as recited in at least Claim 1).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, the first occurrence of “ABS plastic” (line 2) should be changed to --Acrylonitrile Butadiene Styrene (ABS) plastic--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 contains the trademark/trade name “Ecoflex”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used apparently to identify/describe silica gel (¶ [0007] of the specification) and, accordingly, the identification/description is indefinite.
Claims 1 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear from the disclosure what is meant by the phrase of the “gold-plated ABS circuit inside the mold such that the gold plated ABS circuit does not contact the mold”.  Is it the material of the Ecoflex that has been introduced into the mold that suspends the ABS circuit?  It is not clear from the specification what suspends the ABS circuit within the mold such that it has no contact with the mold.  
Also in Claim 1, it is unclear if the latter recitations of “a gold plating” (each occurrence on lines, 11, 13 and 14, respectively) are referring to the first recitation of “a gold plating” (line 9).  How many gold platings are there?  
Also in Claim 1, what is meant by the step of “curing Ecoflex such that the circuit is encapsulated” (lines 14-15) because there is already a previous step of “curing Ecoflex to obtain a cured model” (lines 6-7).  Are these different curing steps?

Allowable Subject Matter
The closet prior art reference is directed to Chinese Patent Publication, CN 107283859 (referred to hereinafter as “CN’859”).
CN’859 discloses a method of preparing a liquid based-metal device comprising:
Preparing an ABS plastic model by 3D printing (Fig. 2), introducing a PDMS solution (23) into a mold (24, in Fig. 3), and curing the solution to obtain a cured mold [all of which is disclosed in Embodiment 1, page 4 of translation].  
However, CN’859 at the very least, does not teach that a circuit pattern is made, forming any gold film, or using acetone to dissolve the ABS plastic model.
As best understood, Claims 1 through 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication JP 2014-229820 discloses introducing an insulating material into a mold (see Abstract).
b)	IEEE Publication to Kim et al, entitle “Towards Sub-Microscale Liquid Metal Patterns:  Cascade Phase Change Mediated Pick-N-Place Transfer of Liquid Metals Printed and Stretched Over a Flexible Film”, discloses the use of Ecoflex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896